CASE 0:20-cv-01302-WMW-DTS Document 8-2 Filed 06/02/20 Page 1 of 10




                          EXHIBIT 11
CASE 0:20-cv-01302-WMW-DTS Document 8-2 Filed 06/02/20 Page 2 of 10




                          EXHIBIT 12
CASE 0:20-cv-01302-WMW-DTS Document 8-2 Filed 06/02/20 Page 3 of 10




                          EXHIBIT 13
CASE 0:20-cv-01302-WMW-DTS Document 8-2 Filed 06/02/20 Page 4 of 10




                          EXHIBIT 14
CASE 0:20-cv-01302-WMW-DTS Document 8-2 Filed 06/02/20 Page 5 of 10




                          EXHIBIT 15
CASE 0:20-cv-01302-WMW-DTS Document 8-2 Filed 06/02/20 Page 6 of 10




                          EXHIBIT 16
CASE 0:20-cv-01302-WMW-DTS Document 8-2 Filed 06/02/20 Page 7 of 10




                          EXHIBIT 17
CASE 0:20-cv-01302-WMW-DTS Document 8-2 Filed 06/02/20 Page 8 of 10




                          EXHIBIT 18
CASE 0:20-cv-01302-WMW-DTS Document 8-2 Filed 06/02/20 Page 9 of 10




                          EXHIBIT 19
CASE 0:20-cv-01302-WMW-DTS Document 8-2 Filed 06/02/20 Page 10 of 10




                           EXHIBIT 20
